DETAILED ACTION
This Office action is in response to Applicant’s response to restriction requirement submitted on June 13, 2022.
Claims 1-4, 7, 10-14, 31-34, 38, and 41-65 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on June 13, 2022 is acknowledged.

Priority
Applicant’s claim for the benefit of provisional application No. 62/888,169 filed on August 16, 2019 under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 11, 2020, May 5, 2021, and June 13, 2022 were filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-4, 7, 10-14, 31-34, 38, and 41-65 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method of wireless communication performed by a user equipment (UE), comprising: 
transmitting, to a network node, an indication of whether the UE is capable of transmitting uplink communications using a maximum transmit power according to a power class of the UE; and 
receiving, from the network node, a sounding reference signal configuration based at least in part on the indication, 
wherein at least one of: 
the indication is transmitted for every band in each band-band combination supported by the UE, or 
at least a number or a type of sounding reference signal resources configured for a sounding reference signal resource set indicated in the sounding reference signal configuration is based at least in part on the indication.
Rahman et al. (US 2019/0327693 A1, “Rahman”) discloses a UE transmitting UE capability information (step 1202 in FIG. 12), receiving downlink control information (see step 1204 in FIG. 12), determining a power level for each antenna port (see step 1206 in FIG. 12), and transmitting uplink data via PUSCH based on the power level (see step 1208 in FIG. 12). Rahman also discloses a linear value of PPowerClass that is the maximum UE power (see ¶ 171). Moreover, Rahman discloses that (1) a UE scales a linear value of the PUSCH transmit power by the ratio of the number of antenna ports with a non-zero PUSCH transmission power to the maximum number of SRS ports supported by the UE in one SRS resource if the UE is not capable of full power UL transmission (i.e., does not report full power UL transmission capability), and (2) a UE does not scale the linear value of the transmit power if the UE is capable of full power UL transmission (i.e., reports full power UL transmission capability, see ¶ 230). 
However, Rahman does not disclose transmitting an indication of whether the UE is capable of transmitting uplink communications using a maximum transmit power according to a power class of the UE; and receiving a sounding reference signal configuration based at least in part on the indication, wherein at least one of: the indication is transmitted for every band in each band-band combination supported by the UE, or at least a number or a type of sounding reference signal resources configured for a sounding reference signal resource set indicated in the sounding reference signal configuration is based at least in part on the indication.
Kim et al. (US 2020/0205093 A1, “Kim”) discloses determining SRS transmission power PSRS,k of a terminal using the maximum transmission power available to the terminal, where the maximum transmission power is determined by the power class of the terminal (see ¶¶ 49-51). Kim also discloses determining the SRS transmission power further based on the amount of resources used for SRS transmission, which is determined by the base station via higher-layer signaling to the terminal (see ¶¶ 49, 52). 
However, Kim does not disclose receiving a sounding reference signal configuration based at least in part on an indication, wherein at least one of: the indication is transmitted for every band in each band-band combination supported by the UE, or at least a number or a type of sounding reference signal resources configured for a sounding reference signal resource set indicated in the sounding reference signal configuration is based at least in part on the indication, and where the indication includes whether the UE is capable of transmitting uplink communications using a maximum transmit power according to a power class of the UE (e.g., the number or a type of SRS resources is based on whether the UE is capable of transmitting uplink communications using a maximum transmit power according to a power class of the UE).
Samsung (“View on full power UL transmission,” 3GPP TSG RAN WG1 meeting #97 [R1-1906970], included in the IDS submitted on May 5, 2021) discloses a UE transmitting UE capability signaling, where the UE capability signaling includes “UL full power tx capability” (see § “4. UE capability signaling” on pg. 5). 
However, Samsung does not disclose receiving a sounding reference signal configuration based at least in part on an indication, wherein at least one of: the indication is transmitted for every band in each band-band combination supported by the UE, or at least a number or a type of sounding reference signal resources configured for a sounding reference signal resource set indicated in the sounding reference signal configuration is based at least in part on the indication, and where the indication includes whether the UE is capable of transmitting uplink communications using a maximum transmit power according to a power class of the UE (e.g., the number or a type of SRS resources is based on whether the UE is capable of transmitting uplink communications using a maximum transmit power according to a power class of the UE).
Liu et al. (US 2021/0219129 A1, “Liu”) discloses a terminal reporting a power class of the terminal to a network device, where the power class defines a maximum transmit power value of the terminal that can be allowed by a network system on each frequency band (see ¶¶ 4, 61-62). 
However, Liu does not disclose transmitting an indication of whether the UE is capable of transmitting uplink communications using a maximum transmit power according to a power class of the UE; and receiving a sounding reference signal configuration based at least in part on the indication, wherein the indication is transmitted for every band in each band-band combination supported by the UE.
As shown above, the prior arts of record do not disclose, alone or in combination, transmitting, to a network node, an indication of whether the UE is capable of transmitting uplink communications using a maximum transmit power according to a power class of the UE; and receiving, from the network node, a sounding reference signal configuration based at least in part on the indication, wherein at least one of: the indication is transmitted for every band in each band-band combination supported by the UE, or at least a number or a type of sounding reference signal resources configured for a sounding reference signal resource set indicated in the sounding reference signal configuration is based at least in part on the indication.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-4, 7, and 10-14 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 31-34, 38, and 41-65, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474